DETAILED ACTION
This office action is responsive to application 16/803,551 filed on February 27, 2020.  Claims 1-26 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on February 27, 2020 and December 15, 2020 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-4, 6, 7 and 9-12) in the reply filed on December 21, 2021 is acknowledged.
Claims 5, 8 and 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawayoke (JP 2017-094044).  Portions of JP 2017-094044 cited herein refer to the English translation provided by Applicant on February 27, 2020.

	Consider claim 1, Kawayoke teaches:
	A solid-state imaging device (figure 1) comprising: 
	a solid-state imaging element (imaging element, 10) including a light receiving surface (10SA, figure 1, paragraphs 0015 and 0018); 
	a main substrate (see wiring board group, 60, 30, 40, 50) connected to a surface of the solid-state imaging element (10) on an opposite side to the light receiving surface (see figure 1, paragraph 0016); 
	electronic components (63) mounted on the main substrate (30, 40, 50, see figure 1, paragraph 0022); and 
	a sealing resin (curable sealing resin, 70) positioned between the solid-state imaging element (10) and the main substrate (30, 40, 50, see figure 1, paragraph 0017).

	Consider claim 2, and as applied to claim 1 above, Kowayoke further teaches that an outer edge of the main substrate (30, 40, 50) seen from the light receiving surface side (i.e. from the top side in figure 1) of the solid-state imaging element (10) is positioned within an outer edge of the solid-state imaging element (see 60 in figures 1 and 2, paragraph 0016); and 
	an outer edge of the sealing resin (70) seen from the light receiving surface side of the solid-state imaging element (10) is positioned within the outer edge of the solid-state imaging element (10, see figures 1 and 2).

	Consider claim 4, and as applied to claim 1 above, Kawayoke further teaches that the main substrate (30, 40, 50) has a protruding part (electrodes, 31) connected to the solid-state imaging element (i.e. via external electrodes (12) of the solid state imaging element (10), figure 1, paragraphs 0020 and 0023) and a base part (wiring board, 30) supporting the protruding part (31, paragraph 0020, figure 1), on which the electronic components (63) are mounted (see figure 1, paragraph 0022).

	Consider claim 6, and as applied to claim 1 above, Kawayoke further teaches that cavities as spaces for the electronic components (63) being mounted are formed on the left and right of the main substrate (30, 40, 50) when seen from the light receiving surface side of the solid-state imaging element (See the cavities between the wiring boards (30, 40, 50) in which the electronic components (63) are mounted in figure 1.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawayoke (JP 2017-094044) in view of Itoi et al. (US 8,013,350).

	Consider claim 3, and as applied to claim 1 above, Kawayoke further teaches a transparent member (cover glass, 20, figure 1) fixed to the light receiving surface 
	Kawayoke does not explicitly teach that an outer edge of the transparent member seen from the light receiving surface side of the solid-state imaging element is positioned within the outer edge of the solid-state imaging element, and an outer edge of the adhesive seen from the light receiving surface side of the solid-state imaging element is positioned within the outer edge of the solid-state imaging element.
	Itoi et al. similarly teaches a solid-state imaging device (figures 1-7) including a solid-state imaging element (11a) and a transparent member (12, column 5, lines 64-67), wherein the transparent member (12) is adhered to the solid-state imaging element (11a) via an adhesive (13, figure 4C, column 10, lines 18-35).
	However, Itoi et al. additionally teaches that an outer edge of the transparent member (12) seen from the light receiving surface side of the solid-state imaging element is positioned within the outer edge of the solid-state imaging element (11a, see figures 1 and 2), and an outer edge of the adhesive (13) seen from the light receiving surface side of the solid-state imaging element (11a) is positioned within the outer edge of the solid-state imaging element (11a, see figures 2B, 4B and 4C).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the outer edges of the transparent member and adhesive taught by Kawayoke be positioned within an outer edge of the solid-state imaging element as taught by Itoi et al. for the benefit of providing a small, thin and high-quality optical device that excels in moisture resistance .

Allowable Subject Matter
Claims 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the sealing resin is a laminated body of a first sealing resin and a second sealing resin, the first sealing resin is disposed on a solid-state imaging element side and the second sealing resin is disposed on a main substrate side, and a boundary surface between the first sealing resin and the second sealing resin inclines so that a thickness of the first sealing resin is reduced from an inside to an outside of the solid-state imaging device, in combination with the other elements recited in parent claim 1.

	Claims 9-12 contain allowable subject matter as depending from an allowed claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yamada et al. (US 2001/0050717) teaches a camera module (figures 6-8) wherein an image sensor (4) is smaller than an attached substrate (9).
Wang et al. (US 11,102,384) teaches image sensors mounted on substrate protrusions (see figure 9).
Zhang et al. (US 2017/0134624) teaches a camera module (figure 3) with an image sensor (31) mounted on a circuit board protrusion (see figure 3).
Ono (US 2008/0211045) teaches a camera module (figure 7) with an image sensor (101) mounted on a smaller circuit board (104) via a circuit board protrusion (102).
Fujimori (US 2018/0041670) teaches an image sensor mounted on a smaller circuit board (see figure 4).
Kojima (US 2015/0312457) teaches an image sensor mounted on a smaller circuit board (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696